Case 2:19-cv-09362 Document 1-1 Filed 10/31/19 Page 1 of 13 Page ID #:6




                   EXHIBIT A
                    Case 2:19-cv-09362 Document 1-1 Filed 10/31/19 Page 2 of 13 Page ID #:7SU M-100
                                                         '"MMONS                                                                FOR COURT USE ONLY
                                                                                                                            (SOLO PARA USO DE LA CORTEJ
                               ,
                                                   (cI racronr ~uo~.craL)
    NOTICE TO DEFENL}ANT:                                                                                                     ~=E ~ Si D
    (AVISO AL DEMANDADO):                                                                                         SUPERiOR caJ;`r Cj:= C4L IrORh1iA
    SHENZHEN DELING TECHNOLOGY CO., AMAZON.COM INC.r a Delaware                                                    COUNTY OF SAiv BEi?NnR1771NrJ
    Corporation and DOES 1-40, inclusive                                                                              SAN 8Ei2NA^+i!ii i0 i_)i:TRiCI-

                                                                                                                             SEP 0 6 2019
      YOU ARE BEING SUED BY PLAINTIFF:
------ (LO ESTA DEMANDANDO EL DEMANDANTE): - ----- - - -                                           --
    STATE FARM GENERAL INSURANCE COMPANY                                                                        13Y .~...~~
                                                                                                                       i~RryEL : 4Ei-INNNDE?, DLPUTY
     NOTICEt You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
     betow.
        You have 30 CALENDAR DAYS affer this summons and legal papers are served on you to fle a written response at this court and have a copy
     served on the plaintiff. A letter or phone call will not protect you. Your written response rnust be in proper legal form if you want the court to hear your
     case. There may be a court form that you can use for your response. You can find these court forms and more information at the Caiifornia Courts
     Online Self-Help Center (www.courtfnfo.ca.gov/selfhelp), your county law library, or the courthouse nearest you, If you cannot pay the filing fee, ask
     the court clerk for a fee waiver farm, If you do not file your response on t4rne, you may lose the case by default, and your wages, money, and property
     may be taken without further warning from the court.
        There are other legal requirements. You rnay vrant to call an attcrney right away. If you do not know an attorney, you may want to call an attorney
     referral service. If you cannot afford an attorney, you may be efigbte for free legaE services from a nonprofit [egal services program. You can locate
     these nonprofit groups at the Ca[ifornia Legal Services Web site (www.lawhelpcallfornfa.org), the Catifornia Courts Online Self-Help Center
     (www.courtinfo.ca.gov/selfhelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien forwaived fees and
     costs on any settfement or arbitration award of $t 0,000 or more in a civil case. The court's lien must be paid before the court w[ll dismiss the case.
     lAVISO! Lo han demandado. Si no responde dentro de 30 dlas, la corfe puede decidir en su contra sin escuchar su versf6n. Lea la Fnformacidn a
     continuaci6n.
         Tiene 30 BIAS DE CALENdAR10 despues de que /e enfreguen esta cifacldn y papeles legates para presentar una respuesta por escrito en esta
     corte y hacer que se entregue una copia al demendante. Una carta o una llamada telef6nica no 10 protegen. Su respuesta por escrito tiene que estar
     en formato legal correcto si desea que procesen su caso en !a corte. Es posible que haya un fonnulario que usted pueda usar para su respuesta.
     Puede encontrar estos formularios de ta corte y mas Jnformaci6n en et Centro de Ayuda de las Cortes de Calitornia (www.sucorte.ca.gov), en la
    .biblloteca de leyes de su condad0 o en la corte que le quede mas cerca. Si no puede pagar la cuota de presentacidn, pida a/ secretario de ta corte
     que le de un formulario de exencidn de pago de cuotas. Si no pfesenta su respuesta a tiempo, puede perderel caso porincumplimiento y la corte le
     podra quitar su sueldo, dinero y blenes sin mas advertencia.
        1-lay otros requisitos lega/es• Es recomendable que llame a un abogado inmediatamente. Si no conoce a un abogado, puede Itamar a un servicie de
     remisidn a abogados. SI no puede pagar a un abogado, es posrble que cumpla con los requisitos para obtenerservicios legales gratultos de un
     programa de servicios legales sin fines de lucro. Puede enconfrar estos grupos sln fanes de lucro en el sitlo web de Califomia Legal Services,
     (www.lawhelpcalifornia.org), en el CentrO de Ayuda de 1as Cortes de California, (www.sucorte.ca.gov) o poniendose en contacto con !a corte o el
     colegio de abogados locales. A VfSO: Porley, !a corte tiene derecho a reclamar las cuotas y los costos exentos por imponer un gravamen sobre
     cualqulerrecuperacidn de $90,000 d mas de valorrecfbida mediante un acuerdo o una concesidn de arbitraje an un caso de derecho civtl. Tiene que
     paqarel qravamen de /a cOrte antes de que la corte pueda desechare! caso.
    The name and address of the court is:
    (El nombre y direcclon de la corte es):
    SAN BERNARDINO SiJPERIOR COURT
    247 West Third Street
    San Bernardino, CA 92415-027.0
    The name, address, and telephone number of plainti~ s attomey, or plaintiff without an attorney, is:
    (cI nombre, (a direcci6n y el numero de tefefono def abogado de/ demandante, o del demandante que no tiene abogado, es):
    Robin F. Genchel 131705 PILLEMER & PILLEMER
    17835 Ventura Blvd., Suite-204 (818) 994-4321
    Encino, CA 91316
    DATE:                     SEP 0'c- ni9                                 Clerk, by              ,     P  ~, ~                                                    Deputy
    (Fecha)                                                                (Secretarfo)        ~ ~~ ~~ ~~~D``t~"~~                                                (Adjunto)
    (For proof of service of this summons, use Proof of Service of Summons (fomn POS-010).)
    (Para prueba de entrega de esta citacidn use e! formu(ario Proof of Service of Summons, (POS-090)).
                                                     NOTICE TO THE PERSOM SERVE•D: You are served
     tSe"Ll                                          1, ~ as an individual defendant.
                           ~                         2.      as the person sued under the fictitious name of (specify):
                                                                                                                                                                 /r
                                                                                                               —                                                 f~~:l^q'J;J f v, ~c~li
                                                                                   -~n--
                                                     3. ^~_
                                                         [~ on beha{f of (specify):                                       i r
                                                         ~nder:         CCP 416.10 (corporation)                               CCP 416.60 (minor)
                                                                        CCP 416.20 (defttnct corporation)                      C.
                                                                                                                               "EP 416.70 (consenfatee)
                                                                        CCP 416.40 (association or partnership)                CCP 416.90 (authorized person)
                                                                        other (specify):
                                                      4. Uby personal delivery on (date):               r    ~f ,
                                                                                                                                                                  Page 1 of 1
    For Adooted for Mandatory Usa                                                                                                   Code or Civil Procedure §§ 412.20, 4B5
     Ju~lckal Ceuncil of Carifornia   %'~~j     I(;sse6'tial
     SuM-100 [ReV. July t, 20091      I.JLL7• Il                                                                                                       rrvww.ccurNnro.ca.gov
                                      ceb.com      21Forrns-
                                                                                                                    15170
             Case 2:19-cv-09362 Document 1-1 Filed 10/31/19 Page 3 of 13 Page ID #:8                                                                                 CM-010
                                                                                                                                  Fj.)g CO URT & qw. Y
  AT-rORNEY OR PARTY wlTHOUT ATrORNEY (Na n1'r31a(e 8er number, and address):
    Robin F. Genchel 131705                                                                                                          ~MQ^r~CALIFvRr<IiA
                                                                                                                      SL'PERIOR COiJi;T     ~
    PILLEMER' & PILLEMER                                                                                                 COUNTY OF SAI•d B'cRNAPl7NO
    1TU5 Ventura Bivd., Suite 204                                                                                         SANBFp:;?'~,rlo;,isT~tICT
    Encino, CA 91316                     1
           -rELEPHONENO.: (818/              994-4321             FAxNo.:    (818)       994-3484                                   SEP 0 G 2019
     ATTORNEYFDR(Name): State                Farm General Insurance Company
  SUPERIOR CO!)RT OF CALIFORN[A, COUNTY OF San Bernardino
     STREETADDRESS:24 'I west Third Street                                                                            BY—;~--="'""~'                         .,a~""~
                                                                                                                                  A
                                                                                                                            ~'t~l ~ EL HCR t~I.Al~ir~ff2, D[(✓UTY'
     CI-rYANDZIPCODE:J r an       Bernardino, CA 92415--0210
          eRANCH NAME:

    CASE NAME: STATE FP.RM V SHENZHEN DELING TECIiNOLOGY C0.

    CIVIL CASE COVER SHEET                                        Complex Case Designation                      cAs      tp~~°               ,p  ry   1R 8'7
  X Unlimited
 [~              ~ Limited                                                                                            ~ 9JJ                   t 9 b 6 `3   l
                                                              0 Counter          [~ Joinder
     (Amount          (Amount                                                                                   JUDGE
     demanded         demanded is                         Filed with first appearance by defendant
     exceeds $25,000) $25,000 or less)                       (Cal. Rules of Court, rule 3.402)                  DEPT.:

                                                 must be completetl (see rnstructions on page 1).
                                              ttems 7-fi below
1. Check one box below for the case type that best describes this case:
   Auto Tort                                     Contract                               Provisiona[ly Complex Civil Litigation
       Auto (22)                                      Breach of contract/warranty (06)   Cal. Rules of Court, rules 3.400-3.403)
   ~ Uninsured motorist (46)                          Rule 3.740 collections (09)            AntitrustfT'rade regulation (03)
                                                      other collections (09)                  Construction defect (10)
   Other PIlPDIWD (Personal InjurylProperty
                                                      Insurance coverage (18)                Mass tort (40)
   DamagelWrongful Death) Tort
                                                                d     Other contract (37)                         Securities IitigatPon (28)
          Asbestos (04)
                                                                                                                  Environmentalfroxic tort (30)
          Product Gability (24)                                 Real Property
          Medica[ malpractice (45)                                                                                Insurance coverage claims arising from the
                                                               [] Eminent domafn/inverse
          Other PI/PD11ND (23)                                                                                    above listed provisionally complex case
                                                                     condemnation (14)
                                                                                                                  types (41)
    idon-PI/PDlWD (Other) 7ort                                       Wrongful eviction (33)
         Business toNunfair business practice (07)             19 Other real property (26)                   Enforcement oE Judgment
         Civil rights (08)                                       Unlawfu[ Detainer                           ® Enforcement ofjudgment (20)
         Defamation (13)                                             Commercial (31)                         Miscellaneous Civil Complaint
          Fraud (16)                                                  Residential (32)                            RICO (27)
          [ntellectual property (19)                                  Drugs (38)                                  Other complaint (not specified above) (42)
          Professional negligence (25)
          Other non-PIIPD/WD tort (35)-                          Judicial Review                             MisceIlaneous Civil Petition
                                                                      Asset forfeiture (05)                      Partnership and corporate governance (21)
    Empioyment                                                        Petition re: arbitration award (11)    E1 Other petition (not specrfied above) (43)
       Wrcngful termination (36)                                      Writ of mandate (02)
    H  Other employrnerit (15)                                        Otherjudicial review (39)

2. This case ® is              M is not       complex under rule 3.400 of the Cafifornia Rules of Court. If the case is complex, mark the
    factors requiring exceptional judicial management:
    a. [~ Large number of separately represented parties           d. [~ Large number of witnesses
    b. [~ Extensive motion practice raising difficult or novei     e. [j Coardination w'sth related actions periding in one or more courts
             issues that wil[ be time-consuming to resolve                  in other counties, states, or countries, or in a federal court
    c. ® Substantial amount of documentary evidence                f. ® Substantial postjudgment judicial supervision
3. Remedies sought (check all that app(y): a. ® monetary b, ® nonmonetary; declaratory or injunctive relief c. ® punitive
4. Number of causes of action s ecrfy): FOIIR
5. This case       Q is               is not    a class action suit.
6. If there are any known refated cases, fle and serve a notice of related case. ou may us f            CM-Of5.)

Date: 9/ 3/ 2 019
Rohi~L~rPn~he~
                             (TYPE OR PF21NT NAME)                                  ~                   (SIGNATURE F PARTY OR ATrORNEY FOR PARTY)

                                                                       NOTICE ,
—.—tiiaintiff-must-file-this-cover-sheet-with--the-fir$t paper-fled -in-the -action-or-proceeding-(except-small- claims-casesor-cases filed
    under the Probate Code, Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to fle may result
    in sanctions.
 . Ffle this cover sheet in addition to any cover sheet required by local court rule.
 • If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
    other parties to the action or proceeding.
 . Unless this is a collections case under ruie 3.740 or a complex case, this cover sheet will be used for statistical purposes oniy.
                                                                                                                                                                    Page 1 or2

Form Adopted for Mandalory Use ~~~~ ~
Judicial Council of Californla           ~~ential                CIVlL CASE COVER SHE)=T                                 Cal. Rules of Court rules 2.30, 3.220, 3,400-3.403 3.740;
                                                                                                                               Cal. Standards of Judic~al Adniinislration, sld. 3.10
CM-010 tRev. ,lury 1, 2007]    ceKcofi
                                         rl~ForR1s-                                                                                                         wvM:coudlnfo.ca.gov
                                                                                                                  15170
                Case 2:19-cv-09362 Document 1-1 Filed 10/31/19 Page 4 of 13 Page ID #:9

                                                                                                                                                         CM-010
                                                -1NSTRUCTIONS     ON HOW TO COMPLETE THE COVER SHEET
 To Plaintiffs and l?thers Filing First Papers. If you are filing a first paper (fer example, a complaint) in a civil case, you must
 complete and file, along with your first paper, the Crvrl Case CbverSheet contained on p age 1. This lnformation will be used to compile
 statisttcs about the types and numbers of cases filed. You must cemplete Items 1 through 6 on the sheet. In item 1, you must check
 one box for the case type that best describes the case. [f the case fits both a general and a more specific type of case listed in item 1,
 check the more specific one. If the case has multiple causes of action, check the box that best indicates the primary cause of action.
 To assist you in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover
 sheet must be filed only with your Initial paper, Failur2 to file a cover sheet with the first paper filed in a civil case may subject a party,
 its counsel, or both to sanctions under rules 2.30 anci 3.220 of the California Rules of Court.
 To Part4es in Rule 3:740 Coilections Cases. A"colleotions case" under rufe 3.740 is defined as an action for recovery of money
 owed In a sum stated to be certain that is not more than $25,000, exclusive of interest and attorney's fees, arising from a transaction in
 which property, services, or money was acquired on credit. A collections case does not include an action seekfrig the following: (1) to rt
 damages, (2) punitive damages, (3) recovery of real property, (4) recovery of personal property, or (5) a prejudgment writ of
 attachrnent. The identification of a case as a rule 3.740 collections case ori this form means that it will be exempt from the general
 time-for-service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections
 case will be subject to the requirements for service and obtaining a judgment in rule 3.740.
 To Parties in Complex Cases.ln complex cases only, parties must also use the Civil Case Cover Sheet to designate whether the
 case is complex. if a plaintiff believes the case is complex under rule 3.400 of the Califernia Rules of Court, this must be Indicated by
 completing the appropnate boxes in items 1 and 2. If a plaintiff designates a case as comp[ex, the cover sheet must be served with the
 complaint on all parties to the action. A defendant may file and serve no laterthan the time of its first appearance a joinder in the
 plaintiffs designation, a counter-designation that the case is not complex, or, if the p[aintiff has made no designation, a designation that
 the case is complex.

                                                                   CASE TYPES AND EXAMPLES
 Auto Tort                                               Contract
                                                            Breach of Contract/Warranty (06)                Provisionally Complex CiviI Litigation (Cal.
      Auto (22)-Personal lnjury/Property
                                                                  Breach of Rental/Lease                    Ruies of Court Ru[es 3.400-3.403)
          Damage/Wrongful Death
                                                                      Contract (not unlawful detainer          AntitrustlTrade Regulation (03)
      Uninsured Motorist (46) (Tf the
                                                                          orwrongful eviction)                  Construction Defect (10)
           case involves an uninsured
                                                                  Contract/Warranty Breach-Seller               Claims Involving Mass Tort (40)
           motorist c1a7m subject to
                                                                     Plairttiff (notfraud ornegligence)         Securities Litigation (28)
           arbitration, check this item
                                                                  Negligent Breach of Contract/                 EnvironmentallToxic Tort (30)
           lnstead ofAuto)
                                                                      W arranty                                 lnsurance Coverage Clairns
Other PI/PD1WD (Personal [njuryl                                  Other Breach of ContractNVarrahty                 (arising from provfsionady comptex
Property DamagelWrongful Death)                              Collections (e_g., money owed, open                    case type listed above) (41)
Tort                                                             book accounts) (09)                        Enforcemeht of Judgment
    Asbestos (04)                                                Collection Case-Seller Plaintiff               Enforcement of Judgment (20)
           Asbestos Property Damage                              Other Promissory Note/Collections                  Abstract of Judgrnent (Out of
           Asbestos Personal Injury/                                 Case                                               County)
                Wrongful Death                               Insurance Coverage (notprovisionally                   Confession of Judgment (non-
      Product Liability (not asbestos or                         comptex) (18)                                          domestic retatiens)
           toxic%nvlronmental) (24)                             Auto Subrogation                                    Sister State Judgment
      Medical Malpractfce (45)                                   Other Coverage                                     Administrative Agency Award
         Medical Malpractice-                                Other Contract (37)                                         (not unpaid taxes)
              Physiciarns & Surgeons                             Contractual Fraud                                  Petition/Certiflcation of Entry of
         Other Professional Health Care                         Other Contract Dispute                                   Judgment on Unpaid Taxes
              Malpractice                                Real Property                                              Other Enforcement of Judgment
      Other PIIPDNI/D (23)                                                                                              Case
                                                            Eminent Domain/lnverse
          Premises Lfability (e.g., slip                        Condemnation (14)                           Misce[laneous Civil Complaint
                and fall)                                   Wrongful Evfctiori (33)                            RICO (27)
           IntentionaI Bodily Injury/PD/WD                   Other Real Property (e.g., quiet title) (26)       Other Complaint (not specifred
                (e.g., assault, vandalism)                      Writ of Possession of Real Property                 ebove) (42)
           lntentional Infliction of                            Mortgage Foreclosure                                Declaratory Relief Only
                Emotional Dtstress                              Quiet Ttle                                          Injunctive Relief Only(non-
           Negligent Infliction of                               Other Real Property (nof eminent                      harassment)
                  Emotional Distress                             domain, landtord/tenant, or                        Mechanics Lien
        Other Pf/PDNVD                                           foreclosure)                                       Other Commercial Complaint
Non-PI/PDIWD (Other) Tort                                                                                               Case (non-tort/non-complex)
                                                         Unlawful Detainer                                          Other C[vit Comp[aint
   Business TorUUnfair Business                             Comrnercial (31)
           Practice (07)                                                                                                 non-torUnon-com !ex
                                                             Residential (32)                                           (                  p )
     C[vil Rights (e.g., discrimination,                     Drugs (38) (ffthe case involves fllegal        Miscellaneous Civil Petition
            false arrest) (not civil                             drugs, check this item; otherwise,            Partnership and Corporate
            harassment) (08)                                     reportas Commerclal orResidential)                 Governance (21)
     Defamation (e.g., slander, libel)                                                                         Other Petition (not speclfred
           (43)                                          Judicial Review                                           above) (43)
     Fraud (16)                                              Asset Forfeiture (05)                                 Civil Harassment
     Intellectual Property (19)                              Petition FZe: Arbitration Award (1 t)                 Workplace Violence
     Profess[onal Negligence (25)                        •   Writ of Mandate(02)
                                                                                                                   ElderlDependent Adult
           Legal Malpractice                                      Writ-Administrative Mandamus                          Abuse
                                                                  Writ-Mandarnus on Limited Court                  E?ection Contest
           Other Professional Malpract[ce                             Case Matter
             (not medical orlegaQ                                                                                  Petition for Name Change
                                                                  Writ-Other Limited Court Case
  Other Non-PI/PD/WD Tort (35)                                                                                     Petition for Relief from Late
                                                                      Review                                            Claim
Employrnent                                                  Other Judicial Review (39)
                                                                                                                   Other Civil Petition
  Wrongful Termination (36)                                       Review of Health Officer Order
  Other Empioyment (15)                                           Notice of Appeal-Labor
                                                                       Commissioner Appeals
CM-010 [Rev..luty 1, zoo71                                        C1VI:L CASE COVER SHEET                                                                P2ge2 of 2
                             CEB7 f Essential
                             ceb.com I r~'-"J' Fornts-                                                      15170
             Case 2:19-cv-09362 Document 1-1 Filed 10/31/19 Page 5 of 13 Page ID #:10
                                 SUPERIOR COURT OF CALIFORNIA, COU[dTY OF SAN BERNARDINO

     STAi'E FA}ZM GENERAL INSURANCE COMPANY                                                                  C11 ~?
                                                                                            CASE~~~ DS 1 92 €~
                                                                                                                  U                                 7
                                    vs.
                                                                                             CERTIFICATE OF ASSIGNMENT
     SfiENZHEN DELING TECHNOLOGY CO., AMAZON.CON INC.
     Corporation--and - DOES 1-40; - inclusive-


A civil action or proceeding presented for riling must be accompanied by this Certificate. If the ground is the
residence of a party, name and residence shall be stated.

The undersigned declares that the above-entitled matter is filed for proceedings in the
District of the Superior Court under Rule 131 and General Order of this court for the checked reason:

                              (M General                               ® Collection

                  Nature of Action                                Ground
® 1.            Adoption                                          Petitioner resides within the district.
[~ 2.           Consenrator                                       Petitioner or conservatee resides within the district.
® 3.            Contract                                          Performance in the district is expressly provided for.
[~f 4.          Equity                                            The cause of action arose within the district.
® 5.            Eminent Domain                                    The property is located within the district.
                                                                                                                                                       V.
F—I 6.          Famiiy Law                                        Plaintiff,'defendant, petitioner or respondent resides within the district.
® 7.            Guardianship                                      Petitfoner or ward resides within the district or has property within the district:'
® 8.            Fiarassment                                       Plaintiff, defendant, petitioner or respondent resides within the district.
[3 9.           Mandate                                           The defendant functions wholly within the district.
a 10.           Name Change                                       The petifioner resides within the district
F-I 1'E.        Personal Injury                                   The injury occurred within the district.
0 12.           Personal Property                                 The property is located within the district.
® 13.           Probate                                           Decedent resided or resides within or had property within the district.
0 14.           Prohibifion                                       The defendant functions whotly withfn the district.
® 15.           Review                                            The defendant functions wholly within the district.
~ 16.           Title to Real Property                            The property Is located within the district.
La 17.          Transferred Action                                The lower court is located within the district.
El 18.          Unlawful Detainer                                 The property is located within the district.
~'f 9:          Domestic Violence                                 The petitioner, defendant, plaintiff or respondent resides w9thin the district.
j~ 20. Other Subrogation                                          Inczdent occurred within jurisdiction
 C3 21. Ti-l1S FILING WOULD NORMALLY FALL NVITHIN JURISDICT1oN OF SUPERIOR COURT.

The address of the accident, performance, party, detention, place of business, or other factor which qualifies
this case for filing in the above-designated district is;

                                                                                     3031 Street of the Chi.mes
                  NAME- WDICATETrrLE OR OTHER RUALSFYING FACTOR                                                        ADDRESS

Chino Ha.11s                                     California                                                        91.709
                       Cn`!                                                STATE                                                         ZiP CODE

I declare, under penaity of perjury, that the foregoing is true and correct and that this declaration was executed

on 9/3/2019                                                       at Encino                                                                         , Califomia.



                                                                                                              Signature of fVlforney/Party

Form# 113-1650.9-360                                        CEf2TIF1CATE OF ASSIGNMENT                                                               Rev. June2o18
Mandatory Use
CLB' I Essential                                                                                           15170
ab    ,g Forms
                     Case 2:19-cv-09362 Document 1-1 Filed 10/31/19 Page 6 of 13 Page ID #:11



            1        Robin F. Genchel, Esq., State Bar No. 131705
                     PILLEMER & PiLLEMER
            2        17835 Ventura Blvd., Suite 204
                     Encino, California 91316-3673                                 SlJPE RIOR CG;.i' i i ~AL+r7~^~:7A
                                                                                     CQUfvTY Of S~.(y L'~ERfy%;R D(NcD
_.._._ .._ ...__ 3 I Teiephone (81_8)_9.94-43.21.._~_Facsimile (818).994-3484         SAt ( GE ;,`•;-1r;J ~o Ji8 T(~1CT
                     Email: rgenchel@pillemerlaw.com
            4                                                                               SEP 0 6 2019
                     Attorneys for Plaintiff
            5        STATE FARM GENERAL INSURANCE COMPANY                        F3Y
            6                                                                          RAr4,EL NEPs~I~ N~1r`7 DFPU? Y

            7
            8 '                           SUPERIOR COURT OF THE STATE OF CALIFORNIA
            9                                        COUNTY OF SAN BERNARDINO
          10 I
                                                                                CI~` DS 1 9 2 6 -~_
          11         STATE FARM GENERAL INSURANCE                  CASE NO.:
                     COMPANY,
     w 12                                                          COMPLAINT FOR SUBROGATION,
                                   Plaintiff,                      NEGLIGENCE, INDEMNITY AND BREACH OF
           13                                                      VVARRANTY
    ~                      vs.
    ~ 14                                                           TRIAL DATE: None Set
                     SHENZHEN DELING TECHNOLOGY                    ACTION FILED:
    ~
    a,
       15            CO., AMAZON.COM INC., a Delaware
                     Corporation and DOES 1-40, inclusive,
          16
                                   Defendant.
          17

           18
                            Plaintiff alleges:
          19
                                                           GENERAL ALLEGATIONS
          20
                           1.      That at all times mentioned herein, plaintifP was and now is a corporation duly
          21
                     organized and existing under and by virtue of the laws of the State of lilinois, and authorized
           22
                     to conduct fire and casualty insurance business in the State of Caiifornia.
           23
                           2.      Thafi at all times mentioned herein, SHENZHEN DELING TECHNOLOGY CO.
           24
                     (hereinafter "SHENZHEN") was and now is a business entity, type unknown, authorized to
           25
                     -and-doing-business-in-the   County-of-SAN-BERNARDINO; State of-Californla.-                —
           26
                            3.     That at all times mentioned herein, AMAZON.COM INC. (hereinafter
           27
                     "AMAZON") was and now is a Delaware corporation, authorized to and doing business in the
           28 ,
                     County of SAN BERNARDiNO, State of California.
     m:lopn1151701                                                  —1—
     cornplaint co
     mp                    COMPLAINT FOR SUBROGAT ION, NEGLIGENCE, INDEMNITY ANtI BREACH OF WAR
     190629.15530
                Case 2:19-cv-09362 Document 1-1 Filed 10/31/19 Page 7 of 13 Page ID #:12



         1             4.     That plaintiff is ignorant of the true names or capacities, be they corporate,
         2      assocfate, individual, or otherwise of defendants sued herein by the fictitious names of DOES
         3      1 through 40, and each of them, and plaintiff will aslc leave of this Court to amend this
        4       Complaint to reflect the true names and capacities of said fictitiously named defendants when
        5 I the sarne have been ascertained.

        6              5.     That at all times mentioned herein, Thd Hua Anh Nguyen, (hereinafter
        7       "Nguyen") was insured under policy number 71 BF-P604-3. Said policy was in full force and
        8       effect at all times relevant hereto and provided coverage. for damage to and destruction of the
        9       property of Nguyen 3031 Street of the Chimes, Chirio Hilis, CA (hereinafter "Nguyen
      10 4 property").
      11               6.     That by the terms of said policy of insurance, plaintifP was to reimburse said
      12 I insureds for damages to or destruction of the aforementioned property.
a,    13              7.     That prior to January 1, 2018, SHENZHEN manufactured a Jerrybox Handheld
qd
~     14        Bidet Sprayer Hygienic Anti-corrosion Bidet Shattaf Sprayer, Complete Sprayer Kit for Toilet

A.
      15        with Adjustable Pressure Shut-OfP Valve (hereinafter "Bidet Assembly"). Said Bidet Assembly
      16 was sold to AMAZON and distributed by AMAZON under the name of Jerrybox Handheid
      17 Bidet Sprayer.
      18              8.     That on or about January 1, 2018, the Bidet Assembly failed and flooded wh91e
      19 located at the Nguyen property, causing severe damage to the Nguyen property.
      20                                    FIRST CAUSE OF ACTION - SUBROGATION

      21              9.     That plaintiff refers to and realleges Paragraphs 1 through 8 of the General
      22 Allegations as though set forth in full herein.
      23              10.. That at all times mentioned herein, defendants SHENZHEN and Ddes 1-20 were
      24 engaged in the business of designing, manufacturing and assembling Bidet Assembly for sale
      25 to and use by members of the general public, and as -part of its business, defendants
      26 SHENZHEN and Does 1-20 designed, manufactured, and assembled the specific Bidet
      27 Assembly hereinafter referred to.
      28              11.    That at a11 times mentioned herein, defendant AMAZON and Does 21-40 were

m:lopn1151701
complaint eo
                                                              -2-
mp                    COMPLAINT FOR SUBROGATION,               NCE, INDEMNITYAND             C
190829.15530
               Case 2:19-cv-09362 Document 1-1 Filed 10/31/19 Page 8 of 13 Page ID #:13



        1 * engaged in the business of selling at retail to rnembers of the general public in the City of
        2      Chino Hills, County of, San Bernardino, State of California, the hereinabove described Bidet
        3 Assembly.
        4            12.     That at all times mentfoned' herein, defendants, and each of them, knew and
        5      intended that the Bidet Assembly would be purchased by members of the general public and
        6      used by said purchasers and others without inspection for defects.
        7            13. That on or above .July 23, 2017, Tho Hua Anh Nguyen purchased the
        8      aforementioned Bidet Assembly from AMAZON at its reguiar place of business herefnafter
       .9 alieged.

      10             14. That the Bidet Assembiy was, at the time that Tfio Hua Anh Nguyen purchased
      11       it, defective and unsafe for its intended purpose in that said Bidet Assembly the Bidet
~
~     12 Assembly failed and filooded, causing destruction to the Nguyen Property.
~     13             15. That on or about January 1, 2018, Tho Hua Anh Nguyen had used the Bidet
~
w     14 Assembly at his home as a bidet. That on or about J'anuary 1, 2018 the Bidet Assembiy failed
~
4
      15 and flooded causing destruction to the Nguyen Property.
      16             16.. That as a direct and proximate result of the defect and the Bidet Assembly failed
      17 and flooded as herein alleged, plaintiffs insureds Tho Hua Anh Nguyen sustained damage to
      18       their home, their personal properrty, and incurred additional living expenses in an amount of at
      19       least $677,431.17.

      20             17.    That plaintiff paid to its insureds the sum'of $677,431.17 to date, and will amend
      21       the complaint if any additional sums are paid to its insureds. That pursuant to the terms of the
      22 ' aforementioned policy of insurance, plaintiff thereby became subrogated to all of the rights of, i
      23       entitled to enforce all of the remedies of said insureds against defendants, and each of them.
      24             18.    That priorto the commencement of this action, said insureds assigned to plaintifF
      25 all of their rights against defendants, and each of them.
      26                                  SECOND CAUSE OF ACTION - NEGL.IGENCE

      27             19.    That plaintifP refers to and realleges Paragraphs 1 through 8 of the Generai
      28 Allegations and Paragraphs 10 through 18 of the 1=irst Cause of Action as though set forth in

m:lopn115170                                                 _3_
complaint_co
mp                   COMPLAINT FOR SUBROGATION, NEGLIGENCE, INDEMNITY AND BREACFi OF WARRANTY
180829.15530
-, .,......                                                                                .
               Case 2:19-cv-09362 Document 1-1 Filed 10/31/19 Page 9 of 13 Page ID #:14



         I full herein.
         2            20.    That plaintiff is informed and believes, and based thereon alleges that,
         3- defendants, and each of them, were the manufacturers, designers, assemblers, disfiributors,
         4 sellers and advertisers of the Bidet Assembfy and all its component parts, and knew, or
         5 shoufd have known, that said Bidet Assembly was to be used by the generai public.
         6.           21.    That plaintiff is informed and believes, and based thereon alleges, that the
         7 defendants, and each of them, negligently, carelessly, tortiously and wrongfuliy failed to use
         8     reasonable care in the design, manufacture, assembiy,. distribution, sale and advertising of
         9 said Bidet Assembly.
       'Ifl           22.   That plaintiff is informed-and believes, and based thereon alleges, that the
      11       defendants, and each of them, knew or should have known that the Bidet Assembly and its
~
~     12       component parts were riot adequately -designed, manufactured, assembled, distributed and
      13 sold to the general public and that the users would be substantial[y damaged thereby.
~
~- 14                 23.   That the defendants herein were under a duty to exercise ordinary care as the
~
a     15 manufacturer, designer, distributor, marketer, wholesaler, retailer and advertiser of the Bidet
      16 Assembly to avoid reasonably foreseeable injury to users, purchasers and others of the Bidet
      17 Assembly.

      1S             24. That the defendants, and each of them, knew or shouid have foreseen with
      19       reasonable certainty that purchasers; users and others would sufPer monetary and other
      20       darnages if the defendants, and each of them, failed to perform their duties to cause the Bidet
      21 Assembly to be completed in a proper and workmanlike manner and fashion.
      22             25.    That as a direct and proximate result of the foregoing negligence, careiessness
      23 and unworkmanlike conducfi, action andlor omission by defendants, and each of them, plaintifff
      24       has now paid to its insureds, fVguyen the sum of $677,431.17 for the damages that they
      25 sufPered and which were covered under the policy issued by State Farm Genera! Insurance
      26 Company (hereinafter "State Farm").
      27             26. That as a direct and proximate result of the payment by State Farm to Nguyen,
      28 State Farm became subrogated to their rights-against defendants, and each of them, and that

m:10pn115470                                                 _4_
complaint co
mp                   COMPLAINT FOR SUBROGATION, NEGL[GENCE, INDEMNITY AND BREACH OF WARRA
290829.15530
                 Case 2:19-cv-09362 Document 1-1 Filed 10/31/19 Page 10 of 13 Page ID #:15                    u



             1' Nguyen assigned their rights of subrogation to State Farm.
             2                                 THIRD CAUSE OF ACT10N -- INDEMNITY .
             3          27. -T}iat plaintifP refers to and realleges Paragraphs 1 through 8 of the General
             4    Allegations, Paragraphs 10 through 18 of the First Cause of Action, Paragraphs 20'through 26
             5    of the Second Cause of Action, as though set forth in full herein.
             6          28.    That as a result of'paying to plaintifPs insureds aII sums upon which plaintiff's
             7    insureds made claim, plaintifP became entitled to seek indemnity from defendants, and each of
             8    them, for the damages that they caused.
             9          29.    That plaintiff has paid to its insureds the sum of $677,431.17. As a direct and
            10 proximate result of said payment by State Farm to Nguyen, State Farm became subrogated to
            11    the rights of its insureds and its insureds have now assigned their rights against defendants,
            12 { and each of them, to State Farm.
            13                         FOURTH CAUSE OF ACTION - BREACH OF WARRANTY
            14          30. .That plaintiff refers to and realieges Paragraphs 1 th'rough 8 of the General
            15 Allegations, Paragraphs 10 through 18 of the- First Cause of Action, Paragraphs 20 through 26
            16 of the Second Cause of Action, as though set fori:h in full herein.
            17          31.    That in connection with the manufacture, sale, supply, delivery, handling and
            18 use of the products previously referred to, Defendants expressly and/or impliedly warranted
            19 that said products and merchandise were merchantable and of good quality. Said
        20 representations were, in fact, untrue, in that said products and merchandise failed to operate
            21    properly, failed to operate as promised both expressly and by implication, and failed to
            22 operate in a manner that would reasonably by expected by a reasonable consumer, and said
            23 failures caused damage to State Farm's insured. Defendants were, or should have been, fully
            24 knowledgeable as to the dangers and defects surrounding the sale; supply, delivery and use
            25 of -said products and merchandise, and their suitability for the purposes and uses for which
            26 I they were intended.
            27          32.    That in connection with the manufacture, sale, supply, delivery, testing, handling
            28 and use of the products and merchandise previously described, Defendants expressly andlor

complaint co
                                                                -5-
mp                      COMPLAINT FOR SUBROGATION, NEGLIGENCE, tNDEMNITY AND BREACH OF WARRANTY
190829 , 15530
~ a......
             Case 2:19-cv-09362 Document 1-1 Filed 10/31/19 Page 11 of 13 Page ID #:16



        `■ impiiedly warranted, through advertising claims and/or product labels that said products and
        2      merchandise were suitable for the uses and purposes for which they were intended. State
                                                                                                                  I
        3      Farm's insured relied upon said representations, which were in fact false and untrue, in that,
        4      exposure to and use of the products and merchandise previously referred to did, in fact, cause
        5      serious property damage to State Farm's insured.
        6             33.    ('laintiff seek pre judgment interest as prescribed by California law upon any and
        7      all damages sustained by State Farm's insured as herein above alleged.
        8
                      WHEREFORE, plaintifP prays for judgment against defendants, and each of them,
        9
               jointly and severally, as follows:
      10'
                      1.     For damages in the sum of $677,431.17;
      11
                      2.     For pre-judgment interest in ali sums awarded at the legal rate;
      12
                      3.     For costs of suit herein incurred; and
      13
                      4.     For such other and further relief as this court deems just and proper.
k~    14
      15
ad

               DATED: August 29, 2019
      16 I

      117 '                                     :
      18                                            Attorneys for .Plaintiff, State Farm General lnsurance
                                                    Company
      19
      20
      21
      22
      23
      24
      25
        26
        27
        28

complaint_co
                                                              im
mp                            NT FOR SUBROGATION, NEGLIGENCE, INDEMN]TY AND BREACH OF WARRANTY
190829.15530
o M..
~                    Case 2:19-cv-09362 Document 1-1 Filed 10/31/19 Page 12 of 13 Page ID #:17                                                                           2781,3
                               PILLEMER & P(LLEMER                                                                  ~~ ~~~ ~K
                          A PROFESSlONAL LAW CORPORATlON
                             77?35 VENTURA BLVD., SUITE204                                             XX-XXXXXXX
                                    ENC/NO, CA 91316
                                          (818) 994-4327                                                                                               9/4/2019                        i
                                                                                         .                                                                                             ~

            TO
~      oRDER OFE            Clerk af the Court                                                                                                  $**436.00                              E
                                                                                                                                                                                       1
            Four Hundred Thirty-Five and 00/100'"******'`'''*""'"'`*'`*"**•i'******~*~**~*°*~*w~*************«*******•~*~#********~****~*                               DOLLARS

                        Clerk of the Court
                        State Farm v Shenzen Deling Technology Co                                                                                                                      ~


       MEMO                                                                      o ° ° °                       :                                                    V
                     15170.902 SUT
      °_       °                                           —' ii`'•r~~ui'
                                                                       ~~ ..~~~~~ii~
                                                                                   i'~';.ai~~~ —
       ° °o° ° °o                       1110 278 i 31+' 1: 12 2000 2~, 7i: 199 34 56 ti80~i'                                                                         o° °° °o° °° °o

                                                                       f                                                                                                          --

      A PROFESSIONAL LAW ORPORATION
                    Clerk of the Court                                                                                          9/4/2019                        ~
                                                                                                                                                                    435.00
                                                           r




           Trust Checking                         15170,902 SUT                                                                                                     435.00


      A PROPESSIONAL LAW C RPORATfON                                                                                                                                    27813

                   Clerk of the Court                                                                                          9/4/2019
                                                                                                                                                                    435.00




           Trust Checking                         15170.902 SUT                                                                                                     435.00

                         SFSOOIHG-1                     REORUERFROMYOURLOCALSAFEGUARDDISTBlBUTOR.IFUNKNawN.CALL000-523-2az2   C91S700010000   Y14SF000010

    llfllSr'SFeOUaTCP LIIHOUSA SRC;1 LK75HG111U                                                                                                             1           ®         ®
                  Case 2:19-cv-09362 Document 1-1 Filed 10/31/19 Page 13 of 13 Page ID #:18
                           SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN BERNARDINO



                San Bernardino District - Civil
                247 West Third Street
•---- . . . .
                San Bernardino, CA. 924150210
                ----------------------------------------------------------------------
                ----------------------------------------------------------------------
                                                       CASE NO: CIVDS1926487
                  PxLLEMER & PILLEMER
                  17835 VENTURA BLVD
                  SUITE 204
                  ENCINO CA 91316
                                            NOTICE OF TRIAL SETTING CONFERENCE

                IN RE: STATE FARM V SHENZHEN DELING TECHNOLOGY CO.
                THIS CASE HAS BEEN ASSIGNED TO: BRYAN F FOSTER IN DEPARTMENT S22
                FOR ALL PURPOSES.
                Notice is hereby given that the above-enti.tled case has been set for
                Trial Setting Conference at the court located at 247 W. 3RD ST
                SAN BERNARDINO, CA 92415-0210.
                           HEARING DATE: 03/06/20 at 8:30 in Dept. S22

                DATE: 09/06/19 Nancy Eberhardt, Court Executive Off icer
                                                                  By: RAFAEL HERNANDEZ
                ----------------------------------------------------------------------
                ----------------------------------------------------------------------
                                 CERTIFICATE OF SERVICE
                I am a Deputy Clerk of the Superior Court'for the County of San-
                Bernardino at the above listed address. I am not a party to this
                action and on the date and place shown below,.I served a copy of the
                above listed notice:
                () Enclosed in a sealed envelope mailed to the interested party
                addressed above, for collection and mailing this date, following
                standard Court practices.
                () Enclosed in a sealed envelope, first class postage prepaid in the
                U.S..mail at the location shown above, mailed to the interested party
                a:~,d addressed as shown above, or as shown on the attached listing.
                j,'y A copy of this notice was given to the filing party at the counter
                (} A copy of this notice was placed in the bin located at this office
                and identified as the location for the above law firm's collection of
                f-il-e._s-ta_mp.edr-do-c-umen.ts_    _—_—                   T.    ______ •.. . _

                Date of Mailing: 09/06/19
                I declare under penalty of perjury that the foregoing is true and
                correct. Executed on 09/06/19 at San Bernardino, CA
                                                            BY: RAFAEL HERNANDEZ
